Citation Nr: 0119767	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  97-03 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
anxiety with depression.  

2.  Entitlement to an evaluation in excess of 30 percent for 
irritable or functional bowel syndrome.  

3.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for bilateral 
vision impairment due to treatment at a Department of 
Veterans Affairs (VA) facility.  


REPRESENTATION

Veteran represented by:	Blinded Veterans Association




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had verified active military service from October 
1961 to August 1962, and approximately two years and ten 
months of other service.  Service medical records indicate 
that some of this other service consisted of active duty.  
Such service has not been verified.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision from the Salt 
Lake City, Utah VA Regional Office (RO).  

The Board notes that the veteran has included a new 
etiological theory for his service connection claim for 
anxiety with depression, contending that it is secondary to 
his service-connected irritable bowel syndrome.  

The RO initially treated this as a claim new and separate 
from his previous claim of general service connection, that 
therefore does not require new and material evidence to be 
reopened.  

In the case at hand, the Board notes that merely choosing a 
new theory of entitlement for the same disability does not 
constitute a new claim.  See Ashford v. Brown, 10 Vet. 
App. 120 (1997).  Since a new etiological theory does not 
amount to a new claim, this theory will not be considered 
separately from the attempt to reopen the claim for service 
connection for anxiety with depression.  

The Board notes that the RO previously denied entitlement to 
benefits under 38 U.S.C.A. § 1151 in April 1990 (former 
section 351).  This decision was not appealed and became 
final.  

However, the RO correctly treated the veteran's current 
section 1151 claim as a new claim rather than a claim to re-
open in view of liberalizing changes in the law with respect 
to entitlement to section 1151 benefits, which took place 
after the April 1990 decision, and which remained applicable 
at the time of the veteran's current claim.  

When there is an intervening change in the law or regulation 
creating a new basis for entitlement to benefits, as here, 
the veteran's claim under the liberalizing regulation is a 
claim separate and distinct from the claim previously and 
finally denied prior to the liberalizing regulation.  See 
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993).  In other 
words, the veteran's claim of compensation benefits for 
bilateral vision impairment pursuant to the provisions of 
38 U.S.C.A. § 1151 is entitled to de novo review without 
regard to finality and the requirement to submit new and 
material evidence to reopen the claim.  

The issues of entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151, and entitlement to 
an evaluation in excess of 30 percent for functional or 
irritable bowel syndrome are addressed in the remand portion 
of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In August 1994 the RO, in pertinent part, declined to 
reopen the veteran's claim of service connection for a 
psychiatric disorder.  This decision became final.  

3.  The evidence submitted since the August 1994 
determination bears directly and substantially upon the issue 
at hand, and because it is neither duplicative or cumulative, 
and it is significant, it must be considered in order to 
fairly decide the merits of the claim.  

4.  The probative medical evidence of record shows that the 
veteran's anxiety with depression cannot satisfactorily be 
dissociated from his active service. 


CONCLUSIONS OF LAW

1.  Evidence received since the final August 1994 
determination wherein the RO denied reopening the claim of 
entitlement to service connection for a psychiatric disorder 
is new and material, and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2000).  

2.  Anxiety with depression was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096 (2000).  

The Board finds that the duty to assist has been satisfied in 
this instance to the extent necessary to allow for a grant of 
the benefit sought on appeal, namely, service connection for 
anxiety with depression.  Therefore, any deficiencies in the 
duty to assist will not prejudice the veteran with respect to 
this issue.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

New and Material Evidence: Anxiety with Depression

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in conjunction with other evidence in the 
record, that it must be considered to decide the merits of 
the claim.  See Anglin v. West, 203 F.3d 1343, 1345-1346 
(Fed. Cir. 2000) (upholding the first two prongs of the 
Colvin new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208, (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. §3.156(a), the case will be decided 
on the merits.  See Wilkinson v. Brown, 8 Vet. App. 263 
(1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 (1992).  



Analysis

The veteran seeks to reopen his claim of service connection 
for anxiety with depression which the RO initially denied in 
November 1985.  This decision was not appealed and became 
final.  The RO declined to reopen this claim in August 1994.  
This decision also became final.  When a claim is finally 
denied by the RO, the claim may not thereafter be reopened 
and allowed, unless new and material evidence has been 
presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim in August 1994.  This 
evidence consists of various VA medical records, statements 
from the veteran, and, most significantly, a February 1999 VA 
examination for mental disorders.  

Of the above-mentioned evidence, the February 1999 VA 
examination is clearly new and material.  It is new because 
it was not previously of record and is not duplicative or is 
cumulative of other evidence already of record.  

The February 1999 VA examination is also material because the 
VA examiner provided a specific opinion discussing the 
etiology of the veteran's psychiatric impairment, including a 
discussion of its relationship to service and to the service-
connected irritable bowel syndrome.  

Therefore, such evidence bears directly and substantially 
upon the specific issue being considered in this case, is 
significant, and must be considered in order to fairly decide 
the merits of the claim; it is material.  

As new and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
depression with anxiety, the Board's analysis must proceed to 
an evaluation of the claim on the merits.

Service Connection

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

If not shown in service, service connection may be granted 
for psychoses if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2000);  38 C.F.R. 
§§ 3.307, 3.309 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Factual Background and Analysis

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

Current Disability

Post-service medical records document a long and continuous 
history of psychiatric treatment dating back to the 1980s.  
The primary diagnoses have been a major depressive disorder 
and atypical anxiety disorder.  

During one of the most recent VA examinations of the 
veteran's mental state (February 1999) the impression was 
social phobia, panic disorder with agoraphobia, and dysthymic 
disorder.  

The examiner noted that he had treated the veteran since the 
mid-1980s.  The examiner noted that the veteran had long-
standing physical and emotional problems and that the social 
phobia and panic disorder were his major anxiety-related 
diagnoses.  He concluded that these diagnoses would have been 
equally appropriate 15 years prior.  

Therefore, the record establishes that the veteran has a 
current psychiatric disability.  

Pre-Service Medical History

Post-service medical records indicate some references to pre-
service psychological problems.  July 1985 therapy notes 
document the veteran's references to childhood experiences 
and the increased expectations of his parents, and how he 
reported worrying about "not being good enough."  In 
January 1986 the veteran reported a life-long problem with 
being assertive and making good decisions in the face of 
stress/pressure.  



In August 1986 Dr. TRA submitted a VA medical opinion in 
which he concluded that the veteran was the victim of 
profound emotional deprivation during his childhood and 
adolescence.  However, he reported a relatively normal 
adaptation during his youth, although he considered himself a 
"loner," as well as being shy and introverted.  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2000).  

While post-service medical records indicate the possible 
presence of pre-service psychological problems, the Board is 
of the opinion that such evidence does not adequately 
demonstrate that his current psychiatric disability 
preexisted service.  

There is no pre-service medical evidence of a psychiatric 
diagnosis, and the veteran's enlistment examination in 
November 1958 documented no psychiatric complaints and 
psychiatric examination was normal.  

Furthermore, while Dr. TRA opined that the veteran was 
subject to profound emotional deprivation during childhood 
and adolescence, it was also noted that the veteran reported 
normal adaptation during this period.  

Therefore, clear and unmistakable evidence has not been 
presented to rebut the presumption of soundness.  Thus, the 
next issue is whether there is lay or other evidence of in-
service incurrence of a psychiatric disability.  






In-Service Incurrence

The veteran has contended that his current mental disability 
was incurred in service.  He has asserted that he began 
developing emotional problems when he was reactivated for the 
military in 1961.  

As noted above, the veteran denied any and all psychiatric 
complaints on examination for active duty in November 1958, 
and examination described his psychiatric condition as 
normal.  

In October 1961 the veteran was placed back on active duty.  
In April 1962 he was seen for diarrhea with three or four 
stools per day.  Examination revealed a flat abdomen with 
normal bowel sounds, and no palpable masses or organomegaly.  
The impression was gastrointestinal disease.  It was noted 
that this condition was psychophysiologic.  On follow-up in 
April 1962 the diagnosis was psychophysiologic bowel disease.  
Other subsequent notes document continued treatment of the 
veteran's gastrointestinal complaints (The Board notes that 
the veteran was subsequently service-connected for irritable 
or functional bowel syndrome).  

On examination for release from active duty in June 1962 the 
veteran's psychiatric condition was described as normal.  
However, he reported a history of depression or excessive 
worry, bed wetting, and nervous trouble.  These complaints 
were not elaborated upon by the examiner.  The examiner did 
note the history of gastrointestinal disease and specified 
that it was of unknown etiology.  

Thus, there is inservice documentation of psychiatric 
complaints and a psychiatric-related diagnosis: a 
psychophysiologic gastrointestinal disease.  The Board is of 
the opinion that such evidence satisfies the inservice 
incurrence requirement.  


Nexus: Relationship of the Current Disability to Service

There are multiple medical opinions indicating a link or 
nexus between the veteran's current psychiatric disability 
and his military service and/or his service connected 
irritable bowel syndrome.  

In an April 1985 medical report it was noted that no physical 
explanation had been found for the veteran's gastrointestinal 
complaints.  It was therefore concluded that such symptoms 
had a psychological origin.  

In a February 1986 progress note the examiner concluded that 
the veteran had a longstanding anxiety disorder and opined 
that his diarrhea was one symptom of that disorder.  It was 
therefore opined that the anxiety diagnosis should replace 
the functional bowel syndrome diagnosis.  

As noted above, Dr. TRA noted a childhood history of 
emotional deprivation.  Dr. TRA also noted that the veteran 
"[a]pparently...experienced no major problems during his time 
spent in the military.  However, his problems have shown a 
steady decline since that time."  

Dr. TRA went on to conclude that the veteran's physical 
complaints (including those pertaining to his stomach) were 
precipitated by his psychiatric/emotional condition.  He went 
on to determine that the veteran "should be seriously 
considered for Service Connection on the basis of his 
psychiatric impairment."  

On VA examination of the veteran's mental disorders in 
February 1999 the examiner concluded that the veteran's 
psychiatric symptoms and his irritable bowel disease both 
dated back to his time in the military.  

It was further opined that the veteran's anxiety disorders 
went back as far as the military and were accompanied by his 
gastrointestinal problems.  He was unable to determine 
whether the psychiatric or gastrointestinal symptoms came 
first.  

The Board is of the opinion that the above evidence 
establishes a nexus between the veteran's current anxiety 
with depression and his military service.  It also 
establishes a relationship between the psychiatric impairment 
and his irritable bowel syndrome.  

As noted above, the February 1999 VA examiner specifically 
linked the current psychiatric disability to service by 
concluding that the disability dated back to service.  

Dr. TRA's notation that the veteran did not experience any 
in-service problems is not entitled to probative weight as it 
is contradicted by service medical records specifically 
documenting references to psychological problems and 
complaints.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that it is not error for the Board to favor opinion 
of one competent medical expert over that of another when the 
Board gives adequate statement of reasons and bases).

Regardless, there is no medical evidence specifically 
contradicting the conclusions of the February 1999 VA 
examiner linking the current psychiatric disorder to service.  

The opinions finding a psychological origin to the veteran's 
irritable bowel syndrome symptoms provide more support for 
the February 1999 VA examiner's conclusion, as the irritable 
bowel syndrome has been service-connected.  Thus, if the 
irritable bowel syndrome is service-connected, and it has 
been opined that this disorder is the result of or 
inextricably linked with the veteran's psychiatric disorder, 
it would logically follow in this case that the psychiatric 
disorder should also be considered to have been incurred in 
service.  To say otherwise would be akin to placing the cart 
before the horse.  

In fact, as noted above, one examiner indicated that the 
veteran's symptoms of functional bowel syndrome were actually 
symptoms of his anxiety and suggested that the diagnosis of 
functional bowel syndrome be replaced by the diagnosis of 
anxiety.  


Thus, the Board finds that the veteran's anxiety with 
depression cannot be satisfactorily disassociated from his 
active military service.  Therefore, the Board concludes that 
anxiety with depression was incurred in service.  38 U.S.C.A. 
§ 5107 (West Supp. 2001).  


ORDER

Service connection for anxiety with depression is granted.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

1151

Briefly, the veteran alleges that he has experienced 
decreased vision in both of his eyes as a result of multiple 
eye surgeries performed at the Salt Lake City VAMC between 
1987 and 1994.  

The record documents problems pertaining to the veteran's 
eyes prior to 1987, primarily for Chlamydia conjunctivitis in 
1984 and 1985.  

With respect to his subsequent eye surgeries, the Board notes 
that the veteran initially injured his left eye in May 1987 
when he was poked in the eye while playing basketball.  He 
was found to have a retinal tear with subretinal fluid 
superonasally.  He underwent laser therapy to repair the 
retina in August 1987.  About six weeks following the initial 
injury, he developed new onset of photopsia and a superonasal 
field defect and was diagnosed as having retinal detachment 
inferiorly in the left eye with a hole which was probably 
previous lattice degeneration just posterior to the equator.  
This was also lasered, although it was a somewhat large 
retinal detachment.

The hospital report indicates that the veteran was advised by 
two physicians that the eye would be stronger if it had an 
encircling element in a standard cryopexy retinal buccal 
surgery rather than leaving it as it was.  This surgery was 
performed during the hospitalization.  

When hospitalized in March 1988, a pars plana vitrectomy, 
endolaser photocoagulation, air-fluid exchange, left eye was 
performed.  The veteran underwent additional surgery in 
August 1988, when an epiretinal membrane peeling of the left 
eye was done.  He was subsequently found to have a cataract 
in the left eye, and an intraocular lens was implanted in 
December 1989.

The veteran was hospitalized by VA in February 1994 and 
reported that he began noticing difficulty with the right eye 
the previous November.  He complained of increasing floaters 
and flashers.  He underwent two laser treatment therapies for 
areas of small retinal breaks secondary to lattice 
degeneration.  During the hospitalization, a scleral buckle 
with drainage of fluid was performed.  The diagnosis was 
lattice degeneration of the retina with detachment of the 
right eye.  

A private physician reported in December 1995 that the 
veteran's visual acuity in the right eye was 5/200, which 
improved with pinhole to 20/400, and 20/200 in the left eye, 
with no improvement with pinhole.  The examiner concluded 
that the veteran had a moderate cataract of the right eye and 
history of cataract extraction with an excellent result in 
the left eye.

The veteran has generally alleged that these multiple 
surgeries caused his vision in both eyes to worsen.  

Since that time, the veteran has continued to undergo VA 
treatment of his eyes, including the removal of a cataract 
from the right eye in December 1998.  

A recent assessment also noted that the veteran had glaucoma 
in his right eye and vision impairment in his left eye 
secondary to a retinal detachment.  

During the pendency of this appeal pertinent laws and 
regulations related to claims filed pursuant to 38 U.S.C.A. 
§ 1151 were revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

In 1991, the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under 
§ 1151, there must be a showing that the additional 
disability was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instances of 
indicated fault on the part of VA.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.

In particular, the amended regulation, 38 C.F.R. § 3.358(c) 
(3), now provides:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).  

However, in a precedent opinion, the VA Office of General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.

As the veteran's claim was filed prior to October 1, 1997, 
the provisions in effect prior to that date are to be applied 
in this case.  That is, there is no requirement of that 
"fault" be shown.  

As a result, the Board is of the opinion that the December 
1998 VA examination is inadequate, as this opinion considered 
the issue of whether negligence was involved.  

In addition, the December 1998 VA examination is inadequate 
because its conclusions are unclear.  In one sentence the 
examiner found that the veteran had poor visual results from 
his surgery, yet subsequently concluded that his decreasing 
vision was due to "natural progression."  

It is also inadequate because the examiner did not appear to 
attempt to make any determination as to whether there was any 
additional disability in the first place; that is, the 
examiner did not determine what residuals the veteran was 
currently suffering from.  

In light of the above, the Board is of the opinion that this 
issue should be remanded for the scheduling of a VA 
examination that thoroughly addresses the veteran's current 
eye disabilities and whether any such disability is 
additional disability resulting from VA treatment.  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Increased Evaluation: Irritable or Functional Bowel Syndrome

The record shows that service connection for irritable or 
functional bowel syndrome was granted in February 1984, with 
the assignment of a 10 percent evaluation.  This evaluation 
was increased to 30 percent in August 1989.  




This evaluation represents that maximum possible evaluation 
for this disability.  See 38 C.F.R. § 4.114, Diagnostic Code 
7319.  

However, in this case the record indicates the possible 
presence of separate non-gastrointestinal symptoms resulting 
from the irritable bowel syndrome that are not accounted for 
under Diagnostic  Code 7319.  These symptoms include 
hemorrhoids, various skin problems and mouth ulcers.  

The Board notes that disabilities of the digestive system 
under Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 
7348 are not to be combined.  In general, the evaluation of 
the same "disability" or the same "manifestations" under 
various diagnoses is prohibited.  38 C.F.R. § 4.14.  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

However, this does not preclude the assignment of any 
separate ratings.  It only precludes the combining of 
disabilities under the Diagnostic Codes listed above or for 
compensating the same symptoms twice under different 
diagnostic codes.  

The Court has acknowledged that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994);  Fanning v. Brown, 
4 Vet. App. 225 (1993).  

As noted above, the evidence indicates that the veteran may 
have other manifestations of his irritable bowel syndrome 
that are separate and distinct from those symptoms accounted 
for in Diagnostic Code 7319.  This possibly includes, but is 
not limited to, hemorrhoids (Diagnostic Code 7336 is not 
precluded from being combined with Diagnostic Code 7319), 
skin lesions, and mouth ulcers.  



Such disabilities could conceivably allow for separate 
compensable evaluations for disabilities in addition to 
irritable bowel syndrome, and thus a higher evaluation.  

Therefore, a remand is required in order to schedule a VA 
examination that adequately describes all manifestations of 
his irritable or functional bowel syndrome.  

Pursuant to its duty to assist, VA is obligated to obtain a 
new medical examination to obtain evidence necessary to 
adequately determine the current severity of the veteran's 
disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 
38 C.F.R. § 3.327(a) (2000).  

In addition, the record shows a variety of evidence regarding 
the impact of the veteran's functional bowel syndrome on his 
employment in association with his psychiatric impairment.  

The record indicates that the veteran is receiving disability 
benefits from the Social Security Administration (SSA) due in 
part to his functional bowel syndrome.  These records are not 
on file.  

The duty to assist extends to obtaining records of the SSA.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992);  Masors 
v. Derwinski, 2 Vet. App. 181, 188 (1992).

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, the above issues are remanded for the following 
development:  




1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)); 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports, including any 
outstanding reports pertaining to the VA 
treatment at question in the veteran's 
section 1151 claim.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  


The efforts to obtain any records from a 
Federal department or agency shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(b)(3)).

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A § 5103A(b)(2)).  

4.  Following the above, the RO should 
schedule the veteran for a VA examination 
(on a fee-basis if necessary) conducted 
by an appropriate specialist to ascertain 
the nature and etiology of any current 
eye disabilities, in particular, his loss 
of vision to have resulted from multiple 
eye surgeries performed at the Salt Lake 
City VAMC between 1987 and 1994.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted.  

The examiner must review the veteran's 
pertinent medical history, particularly 
the history of his multiple surgeries 
which he claims to have resulted in 
additional loss of vision.  Upon doing 
so, the examiner is requested to respond 
to the following: 

Does the veteran have any additional 
disabilities caused by the surgeries 
performed by VA from February 1998 
through May 1998, as claimed by the 
veteran (including the February 1998 
removal of a chest mass)?  

In answering this question determine the 
veteran's physical condition immediately 
prior to each of the surgeries as 
compared with the subsequent physical 
condition following each of the 
surgeries.  As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve.  

It should also be determined whether any 
additional disability found represents a 
natural progress of such disability for 
which the surgical treatment of was 
authorized.  

It should be determined whether the 
additional disability, if found, is 
merely coincidental with the above-
mentioned surgical treatment.  

It should also be determined whether any 
additional disability was a necessary 
consequence of the VA treatment.  That 
is, was the additional disability certain 
to result from, or intended to result 
from, the surgical treatments 
administered.  


It is stressed that "negligence" and 
"fault" are not factors that should be 
considered in rendering the opinion.

Any opinions must be accompanied by a 
complete rationale.  

The veteran is hereby advised that 
failure to report for any scheduled VA 
examinations may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 
(2000).

5.  Following the above, the RO should 
schedule the veteran for a VA examination 
conducted by an appropriate specialist to 
ascertain the nature and severity of his 
irritable or functional bowel syndrome.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted.  

The examiner must review the veteran's 
pertinent medical history, and upon doing 
so, the examiner is requested to respond 
to the following: 

Describe all symptoms of the veteran's 
irritable or functional bowel syndrome.  
Determine whether there is objective 
evidence of such symptoms or 
manifestations on examination.  In 
general, describe the severity of the 
veteran's irritable or functional bowel 
syndrome.  

In determining the above, the examiner 
should specify whether the veteran's 
hemorrhoids are a manifestation of his 
irritable bowel syndrome, and whether any 
of his non-gastrointestinal symptoms 
(e.g., skin lesions and mouth ulcers), if 
found, are a manifestation of his 
irritable or functional bowel syndrome.  

The examiner should also describe the 
impact of the irritable or functional 
bowel syndrome on the veteran's 
employability.  

Any opinions must be accompanied by a 
complete rationale.  

As was noted above, the veteran is hereby 
advised that failure to report for any 
scheduled VA examinations may adversely 
affect the outcome of his claim.  
38 C.F.R. § 3.655 (2000).

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  




In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)) are fully 
complied with and satisfied.  

7.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to compensation 
benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000) for bilateral vision impairment due 
to treatment at a VA facility, and 
entitlement to an evaluation in excess of 
30 percent for irritable or functional 
bowel syndrome.  

In this regard, the RO should document 
its consideration of the applicability of 
the criteria of 38 C.F.R. §§ 3.321(b)(1), 
3.340, 3.341, 4.16, as well as the 
applicability of using separate 
diagnostic codes for separate ratings 
(see Esteban, supra), as warranted.  

If the benefits requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



